Citation Nr: 1716246	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for right knee disability.

3.  Entitlement to a rating in excess of 20 percent for back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for left knee disability, the Board's September 2013 Remand indicated that the Veteran should receive a VA examination addressing, in part, whether it was at least as likely as not that the Veteran had a left knee disability that was either caused or aggravated by his service-connected disabilities.  The Veteran received an examination in April 2015, at which time the examiner opined that it was less likely than not that the Veteran's left knee disability was related to service.  The examiner did not offer the requested opinion as to whether the Veteran's service-connected disabilities caused or aggravated his left knee disability.  An additional opinion addressing this question should be obtained.  

Additionally, the examiner should address the October 2014 opinion of Dr. Miller opining that the Veteran's left knee disability shared the same etiology as his right knee disability.  The Board notes that this opinion is based, in part, on an inaccurate statement of the medical evidence.  Dr. Miller stated that a May 1983 orthopedic examination diagnosed the Veteran with pre-patella bursitis of the left knee.  This is incorrect.  The May 1983 orthopedic examination diagnosed the Veteran with pre-patella bursitis of the right knee, for which the Veteran is already service-connected.  The Board requests that the examiner otherwise address the opinion rendered by Dr. Miller.  

With respect to the Veteran's claim of entitlement to a rating in excess of 10 percent for a right knee disability, in September 2013, the Board remanded the Veteran's claim, in part, to afford the Veteran a VA examination addressing the current severity of his disability.  The Veteran underwent such an examination in April 2015.  While the examiner reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Since the time of that examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the April 2015 examination report is inadequate.

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.

With respect to the Veteran's claim of entitlement to a rating in excess of 20 percent for a back disability, in January 2015, the Board remanded the Veteran's claim in order to provide him with an additional examination.  The Board noted that the Court's July 2014 Joint Motion found that a December 2009 examination was inadequate because the examiner did not state the extent of the Veteran's limitation of lumbar motion during flare-ups or indicate the degree of additional impairment caused by pain following repetitive motion.  The Veteran received an additional VA examination in April 2015.  Though the examiner noted that the Veteran experienced pain with extension, the examiner did not state the degree at which the Veteran began to experience pain.  Furthermore, the examiner did not appear to record the Veteran's description of his symptoms during flare-ups.  Lastly, the examiner stated that the Veteran did not suffer from IVDS, when the evidence of record consistently demonstrates that the Veteran indeed has IVDS.  Accordingly, to ensure compliance with the Court's July 2014 Joint Motion, the Board finds that the Veteran should receive an additional examination addressing the current severity of his back disability.  Furthermore, the examiner should ensure that the examination complies with the requirements of Correia set forth above.  

With respect to the Veteran's claim of entitlement to a TDIU, while the Veteran's service-connected disabilities do not meet the schedular criteria for the award of a TDIU, VA's policy is to grant a TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited, however, from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Solicit the following addendum opinion from the examiner who conducted the April 2015 examination of the Veteran's left knee.  If the April 2015 examiner is unavailable, solicit the following opinion from an examiner of appropriate expertise, who should be given the opportunity to physically examine the Veteran if such examination is deemed necessary to render the requested opinion.  After reviewing the pertinent evidence of record, the examiner should address the following questions:

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability had an onset in service or is otherwise related to service?  

b) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability was caused by any of the Veteran's service-connected disabilities?  

c) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities?

Please address the October 2014 opinion of Dr. Miller when answering these questions.

2.  Schedule the Veteran for VA examinations of his right knee and back disabilities to determine the current severity of such disabilities.  The examiner must review the claim file and should provide a complete rationale should be provided for any opinion expressed.  

The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  

All indicated tests and studies must also be performed, with particular attention given to the deficiencies noted in the Court's July 2014 Joint Motion.  Specifically, the examiner should:

a) Describe the nature and severity of the Veteran's flare-ups of symptoms associated with the Veteran's back disability, and describe the extent of the Veteran's limitation of motion (in degrees) during such flare-ups.

b) Describe the extent to which pain limits the Veteran's range of motion (in degrees) following repetitive motion. 

3.  Then, refer the case to the Director, Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


